Citation Nr: 0424682	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for a back injury with 
spondylolysis of L4-L5 and grade I spondylolisthesis of L5-
S1, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
November 1987 and from April 1991 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran is service-connected for an old back injury with 
spondylolysis of L4-L5 and grade I spondylolisthesis of L5-S1 
and is in receipt of a 40 percent rating for such disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
Specifically, the veteran claims that he has severe back pain 
and has neurologic disabilities as a result of his back 
disability, to include radiating pain, a loss of bladder 
control, and sexual dysfunction.  As such, the veteran 
contends that he is entitled to a rating in excess of 40 
percent for his back disability.  The Board notes that a June 
2004 rating decision granted service connection for a 
neurogenic bladder, evaluated as 20 percent disabling, and 
for erectile dysfunction, evaluated as noncompensable, both 
as secondary to his back disability.  The veteran was also 
granted entitlement to special monthly compensation based on 
loss of use of a creative organ.  Nevertheless, the veteran 
contends that his back symptomatology is more severe than 
reflected by the currently assigned rating.  

Additional notice and development is required prior to the 
Board's appellate review, as set out herein below.

First, the veteran was last afforded a VA examination for 
compensation purposes in July 2002.  The Board notes that the 
veteran was apparently scheduled for a VA examination in 
January 2004; however, documents contained in the claims file 
indicate that notice of such examination was not sent to the 
veteran's current address of record.  As such remand to 
schedule a contemporary examination is needed in this case to 
ascertain an accurate disability picture prior to Board 
consideration of the rating to be assigned to the veteran's 
back disability.  

Second, VA's Schedule for Rating Disabilities (Rating 
Schedule), as pertains to disabilities of the spine, has been 
amended twice during the pendency of the veteran's appeal.  

Although the veteran's spinal disability is currently 
evaluated under Diagnostic Code 5295, private treatment 
records indicate neurological involvement.  Diagnostic Code 
5293 was amended effective September 23, 2002.  See 
67 Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code provides for the evaluation of intervertebral 
disc syndrome (pre-operatively or post-operatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The Board observes that the RO advised the 
veteran of these changes and reviewed his claim under the 
amended criteria in the October 2002 supplemental statement 
of the case.  

Effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The changes in the 
rating criteria include changes to Diagnostic Code 5292 and 
5295 that are relevant to the evaluation of the veteran's 
service-connected back disability.  See also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  The veteran has not 
been advised of the September 2003 regulatory changes and 
the RO has not yet considered the veteran's appeal under 
these revised diagnostic codes.  See VAOPGCPREC 7-03, 69 
Fed. Reg. 25,179 (November 19, 2003), citing to Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Dudnick v. Brown, 
10 Vet. App. 79 (1997).

Third, in April 2004, the RO sent a letter to the veteran 
indicating that he had mentioned sending release forms for 
Dr. McWilliams and Dr. Coupans, but none had been received.  
Thereafter, the veteran returned Authorization and Consent to 
Release Information to VA forms for both physicians, but 
failed to indicate the approximate dates of treatment or for 
which conditions he was treated.  While on remand, the 
veteran should be given another opportunity to provide 
identifying information for these physicians and thereafter, 
such records should be obtained and associated with the 
claims file.  Additionally, the Board observes that the most 
recent treatment record contained in the claims file is dated 
in October 2003.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, all 
contemporary medical records, as well any other outstanding 
records of relevant medical treatment, should be obtained for 
consideration in connection with the veteran's appeal.

Finally, VA regulations require that a supplemental statement 
of the case be furnished to the appellant if the RO receives 
additional pertinent evidence after a statement of the case 
or the most recent supplemental statement of the case has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board.  38 
C.F.R. § 19.31(b)(1) (2003).  In the present case, following 
the issuance of the statement of the case in October 2002, 
the record shows that relevant additional evidence consisting 
of both private and VA treatment records was submitted to the 
RO prior to the July 2004 certification to the Board.  The 
additional evidence contains medical evidence referable to 
the veteran's back disability and, therefore, is pertinent to 
the claim on appeal.  A remand of the case is therefore 
required to comply with 38 C.F.R. § 19.31 (2003) (appellant 
has the right to have that additional evidence reviewed by 
the RO in the first instance unless he waives such 
consideration in writing).  



For the above reasons, the case is REMANDED for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his increased 
rating claim, and indicating whether the 
veteran should submit such evidence or 
whether VA will obtain and associate such 
evidence with the claims file.  The 
veteran should be requested to submit all 
evidence in his possession pertinent to 
the appeal.  Furthermore, the RO should 
notify the veteran of the revisions of 
the pertinent portions of VA's Rating 
Schedule, see 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (to include the recent 
corrections).  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for a back disability.  The 
veteran should specifically be asked to 
identify the dates and conditions he was 
treated for by Drs. McWilliams and 
Coupans.  The RO should take the 
appropriate steps to obtain identified 
records, specifically those dated since 
October 2003, not already associated with 
the claims file.  A response, negative or 
positive, should be associated with the 
claims file.  For VA records, requests 
must continue until the RO determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  



3.  After the above development has been 
completed and all obtained treatment 
records associated with the claims file, 
the veteran should be afforded a VA 
examination.  The purpose of this 
examination is to determine the severity 
of the veteran's back disability.  VA 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  The veteran 
should be advised that the examination 
requested in this remand is necessary to 
evaluate his claim, and that a failure to 
report for scheduled examinations, 
without good cause, could result in the 
denial of the claim.  38 C.F.R. 
§ 3.655(b) (2003).  A copy of the 
notification letter should be associated 
with the claims file.

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of low back motion and then state 
the veteran's actual passive and active 
ranges of low back motion in degrees.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit associated with the 
veteran's service-connected back 
disability, to include characteristic 
pain, demonstrable muscle spasm, and 
absent ankle jerk, as well as other 
neurologic impairment such as affecting 
the genitourinary system.  The examiner 
should elicit history concerning the 
frequency and duration of incapacitating 
episodes necessitating bed rest and 
treatment by a physician.  

The examiner should describe any other 
symptomatology of the veteran's back 
disability and describe the frequency, 
duration and severity of all 
manifestations of such.  

The rationale for all opinions expressed 
should also be provided.

4.  After completing the above, the 
veteran's increased rating claim should 
be re-adjudicated, based on the entirety 
of the evidence, to include records 
associated with the claims file after the 
October 2002 statement of the case was 
issued.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


